                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:21CR6

           v.
                                                                    ORDER
ELYCIA WASHINGTON and BRANDY
WILLIAMSON,

                      Defendants.


       Defendants    Brandy        Williamson   (“Williamson”)   and   Elycia   Washington
(“Washington”) have each moved to suppress (Filing Nos. 59 and 61, respectively) all
evidence against them seized on or about October 21, 2020, by the Omaha Police
Department pursuant to a search warrant. They also seek a hearing under Franks v.
Delaware, 438 U.S. 154, 155-56 (1978). As Williamson and Washington see it, the seizure
violated their rights under the Fourth Amendment to the United States Constitution because
“the warrant was not based on probable cause and the officer submitted false information
to” secure it.

       After conferring with the parties and determining an evidentiary hearing was
unnecessary given the nature of the allegations, the magistrate judge 1 issued a Findings and
Recommendation (Filing No. 79) on June 25, 2021, recommending the Court deny the
requested relief without a hearing. See 28 U.S.C. § 636(b)(1) (authorizing the Court to
refer motions to suppress); accord Fed. R. Crim. P. 59(b)(1). Neither Williamson nor
Washington has objected to the magistrate judge’s findings and recommendation, and the
time to object has now passed.

       Section 636(b)(1) requires the Court to “make a de novo review of . . . specified
proposed findings or recommendations to which objection is made.” But absent an



       The Honorable Michael D. Nelson, United States Magistrate Judge for the District
       1
of Nebraska.
objection, further review is unnecessary. See Peretz v. United States, 501 U.S. 923, 939
(1991); Leonard v. Dorsey & Whitney LLP, 553 F.3d 609, 619-20 (8th Cir. 2009) (“[T]he
failure to file objections eliminates not only the need for de novo review, but any review
by the district court.”); see also Fed. R. Crim. P. 59(b)(2) (explaining the failure to timely
object waives the right to review); NECrimR 59.2(a), (e).

       Because Williamson and Washington did not object to the magistrate judge’s
findings and recommendation,

       IT IS ORDERED:
       1.     The Findings and Recommendation (Filing No. 79) is accepted.               Any
              objections are deemed waived.
       2.     Defendant Brandy Williamson’s Motion to Suppress (Filing No. 59) and
              request for a Franks hearing are denied.
       3.     Defendant Elycia Washington’s Motion to Suppress (Filing No. 61) and
              request for a Franks hearing are denied.

       Dated this 12th day of July 2021.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge




                                              2
